DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see remarks and amended claims, filed 8/15/2022, with respect to the objections to claims 12 and 15 have been fully considered and are persuasive.  The objection to claims 12 and 15 has been withdrawn. 

Applicant’s arguments, see remarks, filed 8/15/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claims 1-3, 5-7, and 9-16 is made in view of Gulani in further view of Azar in further view of Castro and a new ground(s) of rejection for claims 4 and 8 is made in view of Gulani in further view of Azar in further view of Castro in further view of Rincon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gulani et al. (U.S. Pub. No. 2018/0217220), hereinafter “Gulani,” in further view of Azar et al. (U.S. Pub. No. 2010/0232667), hereinafter “Azar,” in further view of Castro et al. (“Improved T1 mapping by motion correction and template based B1 correction in 3T MRI brain studies”), hereinafter “Castro.”

Regarding claim 1, Gulani discloses a method for recording magnetic resonance (MR) signals from a person under examination in a MR system (“method for generating quantitative images of a subject using a nuclear magnetic resonance system… performing an acquisition module during free breathing of the subject to acquire NMR data from the subject” Abstract), wherein a contrast medium is injected into the person under examination (“The patient has a new HCC lesion after treatment, which is visible in the post-contrast image 2300 acquired at the arterial phase 20 s after contrast injection” [0061]):
recording MR signals in a first scan portion for generating a single, first B1 field map of the person under examination (“a B1 field map may be acquired in a separate scan using the Bloch-Siegert technique” [0051]; “Method 900 also includes, at 914, producing the B1 field map. In one embodiment, the B1 field map may be produced and acquired using a Bloch-Seigert method.” [0113]);
determining a position of the person under examination in the MR system (“For each partition 2502, 2504 data acquisition is performed in a cycle comprised of multiple segments 2506, 2508, and the navigator module 2510 may be applied before or after the acquisition of each segment 2506, 2508. One skilled in the art would appreciate that more segments could be used than those illustrated in FIG. 25, such as, three or more segments, four or more segments, six or more segments, eight or more segments, sixteen or more segments, or more… the navigator module 2510 may include a spin echo based cross-pair excitation to track the position of the diaphragm (e.g., position of the dome of the left hemi-diaphragm).” [0141]-[0144]; see also Fig. 25);
recording MR signals in a third scan portion for determination of a position of the person under examination in the MR system (“For each partition 2502, 2504 data acquisition is performed in a cycle comprised of multiple segments 2506, 2508, and the navigator module 2510 may be applied before or after the acquisition of each segment 2506, 2508. One skilled in the art would appreciate that more segments could be used than those illustrated in FIG. 25, such as, three or more segments, four or more segments, six or more segments, eight or more segments, sixteen or more segments, or more… the navigator module 2510 may include a spin echo based cross-pair excitation to track the position of the diaphragm (e.g., position of the dome of the left hemi-diaphragm).” [0141]-[0144]; see also Fig. 25);
determining a position change of the person under examination between the position of the person under examination after the first scan portion and the position of the person under examination in the third scan portion (“The navigator data is used to determine if the MRF data acquired by acquisition modules 2516 should be accepted or rejected based on whether the acquired MRF data within each segment 2506, 2508 meets a predetermined condition. For example, the predetermined condition may relate to a parameter that defines an acceptable level of patient respiratory motion. Thus, the navigator module 2510 may be used to reduce MRI artifacts (e.g., ghosting, blurring, and image misregistration) within the abdomen that are induced by patient respiratory motion” [0142]);
recording MR signals in a fourth scan portion (“fingerprinting apparatus 899 may include a collection logic that collects a received signal evolution from a tissue experiencing NMR in response to an MRF excitation applied to the tissue by the MRI apparatus 800.” [0083]); and
processing the MR signals of the fourth scan portion with the B1 field map (“The B1 field map may then be used to correct data used to produce the signal evolution.” [0084]-[0085]).
However, Gulani does not disclose determining a position of the person under examination in the MR system before the contrast medium administration;
recording MR signals in a second scan portion after the contrast medium administration, with which a dynamic contrast medium distribution in the person under examination is configured to be acquired;
recording MR signals in a third scan portion for determination of a position of the person under examination in the MR system after the contrast medium administration received by the person under examination during the third scan portion;
determining a position change of the person under examination between the position of the person under examination before the contrast medium administration and the position of the person under examination after the contrast medium administration;
transforming the first B1 field map using the determined position change of the person under examination to provide a single, movement-corrected B1 field map;
processing the MR signals of the fourth scan portion with the movement-corrected B1 field map.
However, in the same field of endeavor of contrast enhanced MR imaging, Azar teaches a method for recording magnetic resonance (MR) signals from a person under examination in a MR system (a method of using an MR imaging device to acquire MR images, Claim 23), wherein a contrast medium is injected into the person under examination (administering the contrast agent to the patient, [0030]), the method comprising:
recording MR signals in a first scan portion before contrast medium administration (localizer MR imaging sequence 206 in the absence of contrast, [0027], Figure 2);
determining a position of the person under examination in the MR system before the contrast medium administration (localizer MR imaging sequence 206 in the absence of contrast provides orientation of patient, [0027], Figure 2);
recording MR signals in a second scan portion after the contrast medium administration (susceptibility weighting imaging acquisition after administration of contrast 230, [0030], Figure 2), with which a dynamic contrast medium distribution in the person under examination is configured to be acquired (SWI provides an image of the dynamic contrast medium distribution, here of the collection of contrast in the lymph nodes, [0030]);
recording MR signals in a third scan portion for determination of a position of the person under examination in the MR system after the contrast medium administration received by the person under examination during the third scan portion (localizer MR imaging sequence 227 after administration of contrast provides orientation of the patient, [0030], Figure 2); 
determining a position change of the person under examination between the position of the person under examination before the contrast medium administration and the position of the person under examination after the contrast medium administration (rigid or non-rigid registration process to generate a transformation/mapping between the first scan acquired before contrast administration and the fourth scan acquired after contrast administration, [0025], [0031]);
transforming the first acquisition using the determined position change of the person under examination to provide a single, movement-corrected acquisition (the transformation/mapping generated by the registration between the first scan acquired before contrast administration and the fourth scan acquired after contrast administration is applied to align the first acquisition with the fourth acquisition, [0025], [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Azar’s teaching of generating a transform/mapping between a pre-contrast and a post-contrast acquisition that is applied to images/distributions to correct for motion between the pre-contrast and post-contrast patient position to Gulani’s disclosure of acquiring a B1 field map that is applied to subsequent acquisitions to correct the B1 field map for motion, to achieve the predictable result of improving image quality by reducing motion artifacts that result from misalignment due to patient movement.
	However, Gulani in further view of Azar may not explictly teach transforming the first B1 field map using the determined position change of the person under examination to provide a single movement-corrected B1 field map.
However, in the same field of endeavor of magnetic resonance imaging, Castro teaches a method for recording magnetic resonance (MR) signals from a person under examination in a MR system (method employing an imaging protocol on a MR scanner to acquire MR signals, 2.1 Subjects and Imaging),
recording MR signal in a first scan portion for generating a single, first B1 field map (B1- map generated from reference/template acquisition using dual TR strategy, 2. Methods; 2.4. Template based B1 correction);
determining a position change of the person under examination between the position of the reference acquisition and the position of the subject under examination (transform between the reference/template acquisition and the subject under study acquisition is determined using registration; 2. Methods; 2.4. Template based B1 correction);
transforming the first B1 field map using the determined position change of the person under examination to provide a single movement-corrected B1 field map (transform is applied to the B1 map to align the B1- map to the position of the subject under study; 2. Methods; 2.4. Template based B1 correction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Castro’s teaching of correcting a B1 map generated from an initial acquisition using a transform to align the position between the initial acquisition and the subsequent acquisition such that the B1 map is corrected for change in position between the initial and subsequent acquisitions with Gulani in further view of Azar’s teaching of correcting an initial acquisition prior to injecting contrast using a transform to align the position between the initial acquisition and the subsequent acquisition following contrast injection such that the acquisitions are corrected for change in position between the initial acquisition and the subsequent acquisition and correcting the acquisitions using a B1 field map generated from an initial acquisition to achieve the predictable result of improving the speed of acquisition by allowing for an initial B1 field map generated from an initial reference/template acquisition to be applied to each of one or more subsequent acquisitions by aligning the initial B1 map by correcting the initial B1 map for any change in position between the initial acquisition and each of the one or more subsequent acquisitions using a registration transform thereby obviating the need to acquire a new B1 field map for each of the one or more subsequent acquisitions. Castro, 2.4. Template based B1 correction.

Regarding claim 2, Gulani discloses the MR signals in the fourth scan portion are recorded to generate at least one quantitative physiological MR parameter map of the person under examination (“The method also includes comparing the NMR data to a dictionary of signal evolutions to determine quantitative values for two or more parameters of the resonant species in the volume based, at least in part, on matching the acquired NMR data to a set of known MRF signal evolutions stored in the dictionary, wherein the two or more parameters include T1, T2, and proton density, T1 being spin-lattice relaxation, T2 being spin-spin relaxation. The method also includes producing an image of at least the volume of the subject based, at least in part, on the quantitative values” [0008]).

Regarding claim 3, Gulani discloses during the recording of the MR signals in the third scan portion, MR profile scans are carried out in different spatial directions (“the navigator module 2510 may include a spin echo based cross-pair excitation to track the position of the diaphragm (e.g., position of the dome of the left hemi-diaphragm).” [0144];
wherein each MR profile scan has a projection of the MR signals of the person under examination into one spatial direction of the different spatial directions (“Suitable navigator modules 2510 may include a pencil-beam navigator or a module using single linear readout in a superior-inferior direction.” [0144]).

Regarding claim 5, Gulani discloses during the recording of the MR signals in the third scan portion, MR profile scans are carried out in different spatial directions (“the navigator module 2510 may include a spin echo based cross-pair excitation to track the position of the diaphragm (e.g., position of the dome of the left hemi-diaphragm).” [0144]);
wherein each MR profile scan has a projection of the MR signals of the person under examination into one spatial direction of the different spatial directions (“Suitable navigator modules 2510 may include a pencil-beam navigator or a module using single linear readout in a superior-inferior direction.” [0144]).

Regarding claim 6, Gulani discloses contrast administration (“The patient has a new HCC lesion after treatment, which is visible in the post-contrast image 2300 acquired at the arterial phase 20 s after contrast injection” [0061]) and recording MR signals in a fifth scan portion for the determination of the position of the person under examination in the MR system (“For each partition 2502, 2504 data acquisition is performed in a cycle comprised of multiple segments 2506, 2508, and the navigator module 2510 may be applied before or after the acquisition of each segment 2506, 2508. One skilled in the art would appreciate that more segments could be used than those illustrated in FIG. 25, such as, three or more segments, four or more segments, six or more segments, eight or more segments, sixteen or more segments, or more… the navigator module 2510 may include a spin echo based cross-pair excitation to track the position of the diaphragm (e.g., position of the dome of the left hemi-diaphragm).” [0141]-[0144]; see also Fig. 25);
wherein the movement change of the person under examination is determined from a position difference of the position of the person under examination at the first time and the second time (“The navigator data is used to determine if the MRF data acquired by acquisition modules 2516 should be accepted or rejected based on whether the acquired MRF data within each segment 2506, 2508 meets a predetermined condition. For example, the predetermined condition may relate to a parameter that defines an acceptable level of patient respiratory motion. Thus, the navigator module 2510 may be used to reduce MRI artifacts (e.g., ghosting, blurring, and image misregistration) within the abdomen that are induced by patient respiratory motion” [0142]).
However, Gulani does not explictly disclose the second time period occurs after contrast administration.
However, in the same field of endeavor of contrast enhanced MR imaging, Azar teaches recording MR signals in a fifth scan portion before the contrast medium administration (localizer MR imaging sequence 206 in the absence of contrast, [0027], Figure 2) for the determination of the position of the person under examination in the MR system before the contrast medium administration (localizer MR imaging sequence 206 in the absence of contrast provides orientation of patient, [0027], Figure 2);
wherein the position change of the person under examination is determined from a position difference of the position of the person under examination before and after the contrast medium administration (rigid or non-rigid registration process to generate a transformation/mapping between the first scan acquired before contrast administration and the fourth scan acquired after contrast administration, [0025], [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Azar’s teaching of generating a transform/mapping between a pre-contrast and a post-contrast acquisition that is applied to images/distributions to correct for motion between the pre-contrast and post-contrast patient position to Gulani’s disclosure of acquiring a B1 field map that is applied to subsequent acquisitions to correct the B1 field map for motion, to achieve the predictable result of improving image quality by reducing motion artifacts that result from misalignment due to patient movement.

Regarding claim 7, Gulani discloses in the fifth scan portion, MR profile scans are carried out in different spatial directions (“the navigator module 2510 may include a spin echo based cross-pair excitation to track the position of the diaphragm (e.g., position of the dome of the left hemi-diaphragm).” [0144]), and 
wherein each profile scan has a projection of the MR signals of the person under examination into one spatial direction of the different spatial directions (“Suitable navigator modules 2510 may include a pencil-beam navigator or a module using single linear readout in a superior-inferior direction.” [0144]).

Regarding claim 9, Gulani does not disclose determining a transformation matrix from the position change of the person under examination, wherein the transformation matrix is applied to the first B1 field map for determining the movement-corrected B1 field map.
However, in the same field of endeavor of contrast enhanced MR imaging, Azar teaches determining a transformation matrix from the position change of the person under examination (rigid or non-rigid registration process to generate a transformation/mapping between the first scan acquired before contrast administration and the fourth scan acquired after contrast administration, [0025], [0031]),
wherein the transformation matrix is applied to the first acquisition for determining the movement-corrected acquisition (the transformation/mapping generated by the registration between the first scan acquired before contrast administration and the fourth scan acquired after contrast administration is applied to align the first acquisition with the fourth acquisition, [0025], [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Azar’s teaching of generating a transform/mapping between a pre-contrast and a post-contrast acquisition that is applied to images/distributions to correct for motion between the pre-contrast and post-contrast patient position to Gulani’s disclosure of acquiring a B1 field map that is applied to subsequent acquisitions to correct the B1 field map for motion, to achieve the predictable result of improving image quality by reducing motion artifacts that result from misalignment due to patient movement.

Regarding claim 10, Gulani discloses the third scan portion is recorded immediately before the fourth scan portion or during the fourth scan portion (“The navigator data is used to determine if the MRF data acquired by acquisition modules 2516 should be accepted or rejected based on whether the acquired MRF data within each segment 2506, 2508 meets a predetermined condition. For example, the predetermined condition may relate to a parameter that defines an acceptable level of patient respiratory motion. Thus, the navigator module 2510 may be used to reduce MRI artifacts (e.g., ghosting, blurring, and image misregistration) within the abdomen that are induced by patient respiratory motion” [0142]).

Regarding claim 11, Gulani does not disclose recording MR signals, before the contrast medium administration, in a comparison scan portion with at least one imaging sequence corresponding to an imaging sequence used in the second scan portion for obtaining the dynamic contrast medium distribution.
However, in the same field of endeavor of contrast enhanced MR imaging, Azar teaches recording MR signals, before the contrast medium administration, in a comparison scan portion with at least one imaging sequence corresponding to an imaging sequence (susceptibility weighting imaging acquisition in the absence of contrast 213, [0028], Figure 2) used in the second scan portion for obtaining the dynamic contrast medium distribution (susceptibility weighting imaging acquisition after administration of contrast 230, [0030], Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gulani’s disclosure of highlighting features by acquiring contrast enhanced images with Azar’s technique of highlighting features by comparing the same imaging sequence before and after contrast to achieve the predictable result of increasing the robustness of the identification of features due to the highlighting of regions by the introduction of contrast when compared to the pre-contrast images (Azar, [0032]). 

Regarding claim 12, Gulani discloses a magnetic resonance (MR) system configured to record MR signals from a person under examination (“A system… for generating quantitative images of a subject using a nuclear magnetic resonance system… performing an acquisition module during free breathing of the subject to acquire NMR data from the subject” Abstract), wherein a contrast medium is configured to be injected into the person under examination (“The patient has a new HCC lesion after treatment, which is visible in the post-contrast image 2300 acquired at the arterial phase 20 s after contrast injection” [0061]), wherein the MR system comprises at least one receiving coil for recording MR signals (“MR apparatus 800 may include a set of RF antennas 850 that generate RF pulses and receive resulting NMR signals from an object to which the RF pulses are directed… Separate RF transmission and reception coils can be employed” [0088]), a control unit (“The computer system is programmed to control the plurality of gradient coils and the RF system” [0010]), and a memory unit, wherein the memory unit stores control information items executable by the control unit (“Some portions of the detailed descriptions that follow are presented in terms of algorithms and symbolic representations of operations on data bits within a memory” [0091]; “a memory device containing instructions” [0170]-[0171]):
record MR signals in a first scan portion for generating a single, first B1 field map of the person under examination (“a B1 field map may be acquired in a separate scan using the Bloch-Siegert technique” [0051]; “Method 900 also includes, at 914, producing the B1 field map. In one embodiment, the B1 field map may be produced and acquired using a Bloch-Seigert method.” [0113]);
determine a position of the person under examination in the MR system (“For each partition 2502, 2504 data acquisition is performed in a cycle comprised of multiple segments 2506, 2508, and the navigator module 2510 may be applied before or after the acquisition of each segment 2506, 2508. One skilled in the art would appreciate that more segments could be used than those illustrated in FIG. 25, such as, three or more segments, four or more segments, six or more segments, eight or more segments, sixteen or more segments, or more… the navigator module 2510 may include a spin echo based cross-pair excitation to track the position of the diaphragm (e.g., position of the dome of the left hemi-diaphragm).” [0141]-[0144]; see also Fig. 25);
record MR signals in a third scan portion for determination of a position of the person under examination in the MR system (“For each partition 2502, 2504 data acquisition is performed in a cycle comprised of multiple segments 2506, 2508, and the navigator module 2510 may be applied before or after the acquisition of each segment 2506, 2508. One skilled in the art would appreciate that more segments could be used than those illustrated in FIG. 25, such as, three or more segments, four or more segments, six or more segments, eight or more segments, sixteen or more segments, or more… the navigator module 2510 may include a spin echo based cross-pair excitation to track the position of the diaphragm (e.g., position of the dome of the left hemi-diaphragm).” [0141]-[0144]; see also Fig. 25);
determine a position change of the person under examination between the position of the person under examination after the first scan portion and the position of the person under examination in the third scan portion (“The navigator data is used to determine if the MRF data acquired by acquisition modules 2516 should be accepted or rejected based on whether the acquired MRF data within each segment 2506, 2508 meets a predetermined condition. For example, the predetermined condition may relate to a parameter that defines an acceptable level of patient respiratory motion. Thus, the navigator module 2510 may be used to reduce MRI artifacts (e.g., ghosting, blurring, and image misregistration) within the abdomen that are induced by patient respiratory motion” [0142]);
record MR signals in a fourth scan portion (“fingerprinting apparatus 899 may include a collection logic that collects a received signal evolution from a tissue experiencing NMR in response to an MRF excitation applied to the tissue by the MRI apparatus 800.” [0083]); and
process the MR signals of the fourth scan portion with the B1 field map (“The B1 field map may then be used to correct data used to produce the signal evolution.” [0084]-[0085]).
However, Gulani does not disclose determining a position of the person under examination in the MR system before contrast medium administration;
record MR signals in a second scan portion after the contrast medium administration, with which a dynamic contrast medium distribution in the person under examination is configured to be acquired;
record MR signals in a third scan portion for determination of a position of the person under examination in the MR system after the contrast medium administration received by the person under examination during the third scan portion;
determine a position change of the person under examination between the position of the person under examination before the contrast medium administration and the position of the person under examination after the contrast medium administration;
transform the first B1 field map using the determined position change of the person under examination to provide a single, movement-corrected B1 field map;
process the MR signals of the fourth scan portion with the movement-corrected B1 field map.
However, in the same field of endeavor of contrast enhanced MR imaging, Azar teaches a magnetic resonance (MR) system configured to record MR signals from a person under examination (a system comprising a MR imaging device to acquire MR images, Abstract), wherein a contrast medium is configured to be injected into the person under examination (administering the contrast agent to the patient, [0030]), wherein the MR system comprises at least one receiving coil for recording MR signals (radio-frequency antenna 4, [0022], Figure 1), a control unit (system computer 20, [0024], Figure 1), and a memory unit (memory, [0037]), wherein the memory unit stores control information items executable by the control unit (computer readable media containing instructions, [0037]), and wherein the MR system, on execution of the control information items in the control unit (system computer 20, [0024], Figure 1), is configured to:
record MR signals in a first scan portion before contrast medium administration (localizer MR imaging sequence 206 in the absence of contrast, [0027], Figure 2), determine a position of the person under examination in the MR system before the contrast medium administration (localizer MR imaging sequence 206 in the absence of contrast provides orientation of patient, [0027], Figure 2);
record MR signals in a second scan portion after the contrast medium administration (susceptibility weighting imaging acquisition after administration of contrast 230, [0030], Figure 2), with which a dynamic contrast medium distribution in the person under examination is configured to be acquired (SWI provides an image of the dynamic contrast medium distribution, here of the collection of contrast in the lymph nodes, [0030]);
record MR signals in a third scan portion for the determination of a position of the person under examination in the MR system after the contrast medium administration received by the person under examination takes during the third scan portion (localizer MR imaging sequence 227 after administration of contrast provides orientation of the patient, [0030], Figure 2);
determine a position change of the person under examination between the position of the person under examination before the contrast medium administration and the position of the person under examination after the contrast medium administration (rigid or non-rigid registration process to generate a transformation/mapping between the first scan acquired before contrast administration and the fourth scan acquired after contrast administration, [0025], [0031]);
transform the first acquisition using the determined movement position change the person under examination to provide a single, movement-corrected acquisition (the transformation/mapping generated by the registration between the first scan acquired before contrast administration and the fourth scan acquired after contrast administration is applied to align the first acquisition with the fourth acquisition, [0025], [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Azar’s teaching of generating a transform/mapping between a pre-contrast and a post-contrast acquisition that is applied to images/distributions to correct for motion between the pre-contrast and post-contrast patient position to Gulani’s disclosure of acquiring a B1 field map that is applied to subsequent acquisitions to correct the B1 field map for motion, to achieve the predictable result of improving image quality by reducing motion artifacts that result from misalignment due to patient movement.
However, Gulani in further view of Azar may not explictly teach to transform the first B1 field map using the determined position change of the person under examination to provide a single movement corrected B1 field map.
However, in the same field of endeavor of magnetic resonance imaging, Castro teaches a magnetic resonance (MR) system configured to record MR signals from a person under examination (3T Philips MR system to employ the MR imaging protocol to record MR signals, 2.1 Subjects and Imaging);
to record MR signals in a first scan portion for generating a single, first B1 field map (B1- map generated from reference/template acquisition using dual TR strategy, 2. Methods; 2.4. Template based B1 correction);
to determine a position change of the person under examination between the position of the reference acquisition and the position of the subject under examination (transform between the reference/template acquisition and the subject under study acquisition is determined using registration; 2. Methods; 2.4. Template based B1 correction);
to transform the first B1 field map using the determined position change of the person under examination to provide a single movement-corrected B1 field map (transform is applied to the B1 map to align the B1- map to the position of the subject under study; 2. Methods; 2.4. Template based B1 correction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Castro’s teaching of correcting a B1 map generated from an initial acquisition using a transform to align the position between the initial acquisition and the subsequent acquisition such that the B1 map is corrected for change in position between the initial and subsequent acquisitions with Gulani in further view of Azar’s teaching of correcting an initial acquisition prior to injecting contrast using a transform to align the position between the initial acquisition and the subsequent acquisition following contrast injection such that the acquisitions are corrected for change in position between the initial acquisition and the subsequent acquisition and correcting the acquisitions using a B1 field map generated from an initial acquisition to achieve the predictable result of improving the speed of acquisition by allowing for an initial B1 field map generated from an initial reference/template acquisition to be applied to each of one or more subsequent acquisitions by aligning the initial B1 map by correcting the initial B1 map for any change in position between the initial acquisition and each of the one or more subsequent acquisitions using a registration transform thereby obviating the need to acquire a new B1 field map for each of the one or more subsequent acquisitions. Castro, 2.4. Template based B1 correction.

Regarding claim 13, Gulani discloses contrast administration (“The patient has a new HCC lesion after treatment, which is visible in the post-contrast image 2300 acquired at the arterial phase 20 s after contrast injection” [0061]) and recording MR signals in a fifth scan portion for the determination of the position of the person under examination in the MR system (“For each partition 2502, 2504 data acquisition is performed in a cycle comprised of multiple segments 2506, 2508, and the navigator module 2510 may be applied before or after the acquisition of each segment 2506, 2508. One skilled in the art would appreciate that more segments could be used than those illustrated in FIG. 25, such as, three or more segments, four or more segments, six or more segments, eight or more segments, sixteen or more segments, or more… the navigator module 2510 may include a spin echo based cross-pair excitation to track the position of the diaphragm (e.g., position of the dome of the left hemi-diaphragm).” [0141]-[0144]; see also Fig. 25);
wherein the movement change of the person under examination is determined from a position difference of the position of the person under examination at the first time and the second time (“The navigator data is used to determine if the MRF data acquired by acquisition modules 2516 should be accepted or rejected based on whether the acquired MRF data within each segment 2506, 2508 meets a predetermined condition. For example, the predetermined condition may relate to a parameter that defines an acceptable level of patient respiratory motion. Thus, the navigator module 2510 may be used to reduce MRI artifacts (e.g., ghosting, blurring, and image misregistration) within the abdomen that are induced by patient respiratory motion” [0142]).
However, Gulani does not explictly disclose the second time period occurs after contrast administration.
However, in the same field of endeavor of contrast enhanced MR imaging, Azar teaches to record MR signals in a fifth scan portion before the contrast medium administration (localizer MR imaging sequence 206 in the absence of contrast, [0027], Figure 2) for the determination of the position of the person under examination in the MR system before the contrast medium administration (localizer MR imaging sequence 206 in the absence of contrast provides orientation of patient, [0027], Figure 2);
wherein the position change of the person under examination is determined from a position difference of the position of the person under examination before and after the contrast medium administration (rigid or non-rigid registration process to generate a transformation/mapping between the first scan acquired before contrast administration and the fourth scan acquired after contrast administration, [0025], [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Azar’s teaching of generating a transform/mapping between a pre-contrast and a post-contrast acquisition that is applied to images/distributions to correct for motion between the pre-contrast and post-contrast patient position to Gulani’s disclosure of acquiring a B1 field map that is applied to subsequent acquisitions to correct the B1 field map for motion, to achieve the predictable result of improving image quality by reducing motion artifacts that result from misalignment due to patient movement.

Regarding claim 14, Gulani does not disclose to determine a transformation matrix from the position change of the person under examination, wherein the transformation matrix is applied to the first B1 field map for determining the movement-corrected B1 field map.
However, in the same field of endeavor of contrast enhanced MR imaging, Azar teaches to determine a transformation matrix from the position change of the person under examination (rigid or non-rigid registration process to generate a transformation/mapping between the first scan acquired before contrast administration and the fourth scan acquired after contrast administration, [0025], [0031]),
wherein the transformation matrix is applied to the first acquisition for determining the movement-corrected acquisition (the transformation/mapping generated by the registration between the first scan acquired before contrast administration and the fourth scan acquired after contrast administration is applied to align the first acquisition with the fourth acquisition, [0025], [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Azar’s teaching of generating a transform/mapping between a pre-contrast and a post-contrast acquisition that is applied to images/distributions to correct for motion between the pre-contrast and post-contrast patient position to Gulani’s disclosure of acquiring a B1 field map that is applied to subsequent acquisitions to correct the B1 field map for motion, to achieve the predictable result of improving image quality by reducing motion artifacts that result from misalignment due to patient movement.

Regarding claim 15, Gulani does not disclose recording MR signals, before the contrast medium administration, in a comparison scan portion with at least one imaging sequence corresponding to an imaging sequence used in the second scan portion for obtaining the dynamic contrast medium distribution.
However, in the same field of endeavor of contrast enhanced MR imaging, Azar teaches to record MR signals, before the contrast medium administration, in a comparison scan portion with at least one imaging sequence corresponding to an imaging sequence (susceptibility weighting imaging acquisition in the absence of contrast 213, [0028], Figure 2) used in the second scan portion for obtaining the dynamic contrast medium distribution (susceptibility weighting imaging acquisition after administration of contrast 230, [0030], Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gulani’s disclosure of highlighting features by acquiring contrast enhanced images with Azar’s technique of highlighting features by comparing the same imaging sequence before and after contrast to achieve the predictable result of increasing the robustness of the identification of features due to the highlighting of regions by the introduction of contrast when compared to the pre-contrast images (Azar, [0032]). 

Regarding claim 16, Gulani discloses a computer program product comprising program code, wherein the computer program product is directly loadable into a memory unit of a control unit of a magnetic resonance (MR) system, wherein the computer program product, when executed in the control unit, is configured to cause the MR system (“he MRI system also includes a radio frequency (RF) system configured to apply an excitation field to the subject and acquire MR image data from a ROI and a computer system. The computer system is programmed to control the plurality of gradient coils and the RF system to perform a pulse sequence” [0010]; “The gradient coils supply 840 and the RF transmission units 860 may be controlled, at least in part, by a control computer 870. In one example, the control computer 870 may be programmed to control an NMR device as described herein.” [0089]; “Computer-readable storage medium”, as used herein, refers to a non-transitory medium that stores signals, instructions and/or data.” [0170]) to:
record MR signals in a first scan portion for generating a single, first B1 field map of a person under examination (“a B1 field map may be acquired in a separate scan using the Bloch-Siegert technique” [0051]; “Method 900 also includes, at 914, producing the B1 field map. In one embodiment, the B1 field map may be produced and acquired using a Bloch-Seigert method.” [0113]);
determine a position of the person under examination in the MR system (“For each partition 2502, 2504 data acquisition is performed in a cycle comprised of multiple segments 2506, 2508, and the navigator module 2510 may be applied before or after the acquisition of each segment 2506, 2508. One skilled in the art would appreciate that more segments could be used than those illustrated in FIG. 25, such as, three or more segments, four or more segments, six or more segments, eight or more segments, sixteen or more segments, or more… the navigator module 2510 may include a spin echo based cross-pair excitation to track the position of the diaphragm (e.g., position of the dome of the left hemi-diaphragm).” [0141]-[0144]; see also Fig. 25);
record MR signals in a third scan portion for determination of a position of the person under examination in the MR system (“For each partition 2502, 2504 data acquisition is performed in a cycle comprised of multiple segments 2506, 2508, and the navigator module 2510 may be applied before or after the acquisition of each segment 2506, 2508. One skilled in the art would appreciate that more segments could be used than those illustrated in FIG. 25, such as, three or more segments, four or more segments, six or more segments, eight or more segments, sixteen or more segments, or more… the navigator module 2510 may include a spin echo based cross-pair excitation to track the position of the diaphragm (e.g., position of the dome of the left hemi-diaphragm).” [0141]-[0144]; see also Fig. 25);
determine a position change of the person under examination between the position of the person under examination after the first scan portion and the position of the person under examination in the third scan portion (“The navigator data is used to determine if the MRF data acquired by acquisition modules 2516 should be accepted or rejected based on whether the acquired MRF data within each segment 2506, 2508 meets a predetermined condition. For example, the predetermined condition may relate to a parameter that defines an acceptable level of patient respiratory motion. Thus, the navigator module 2510 may be used to reduce MRI artifacts (e.g., ghosting, blurring, and image misregistration) within the abdomen that are induced by patient respiratory motion” [0142]);
record MR signals in a fourth scan portion (“fingerprinting apparatus 899 may include a collection logic that collects a received signal evolution from a tissue experiencing NMR in response to an MRF excitation applied to the tissue by the MRI apparatus 800.” [0083]); and
process the MR signals of the fourth scan portion with the B1 field map (“The B1 field map may then be used to correct data used to produce the signal evolution.” [0084]-[0085]).
However, Gulani does not disclose determining a position of the person under examination in the MR system before the contrast medium administration;
record MR signals in a second scan portion after the contrast medium administration, with which a dynamic contrast medium distribution in the person under examination is configured to be acquired;
record MR signals in a third scan portion for determination of a position of the person under examination in the MR system after the contrast medium administration received by the person under examination during the third scan portion;
determine a position change of the person under examination between the position of the person under examination before the contrast medium administration and the position of the person under examination after the contrast medium administration;
transform the first B1 field map using the determined position change of the person under examination to provide a single movement-corrected B1 field map;
process the MR signals of the fourth scan portion with the movement-corrected B1 field map.
However, in the same field of endeavor of contrast enhanced MR imaging, Azar teaches a computer program product comprising program code (computer readable media containing instructions, [0037]), wherein the computer program product is directly loadable into a memory unit (memory, [0037]) of a control unit (system computer 20, [0024], Figure 1) of a magnetic resonance (MR) system a system comprising a MR imaging device, Abstract, Figure 1), wherein the computer program product, when executed in the control unit, is configured to cause the MR system to:
record MR signals in a first scan portion before contrast medium administration (localizer MR imaging sequence 206 in the absence of contrast, [0027], Figure 2);
determine a position of the person under examination in the MR system before the contrast medium administration (localizer MR imaging sequence 206 in the absence of contrast provides orientation of patient, [0027], Figure 2);
record MR signals in a second scan portion after the contrast medium administration (susceptibility weighting imaging acquisition after administration of contrast 230, [0030], Figure 2), with which a dynamic contrast medium distribution in the person under examination is configured to be acquired (SWI provides an image of the dynamic contrast medium distribution, here of the collection of contrast in the lymph nodes, [0030]);
record MR signals in a third scan portion for the determination of a position of the person under examination in the MR system after the contrast medium administration received by the person under examination takes during the third scan portion (localizer MR imaging sequence 227 after administration of contrast provides orientation of the patient, [0030], Figure 2);
determine a position change of the person under examination between the position of the person under examination before the contrast medium administration and the position of the person under examination after the contrast medium administration rigid or non-rigid registration process to generate a transformation/mapping between the first scan acquired before contrast administration and the fourth scan acquired after contrast administration, [0025], [0031]);
transform the first acquisition using the determined movement position change of the person under examination to provide a single movement-corrected acquisition (the transformation/mapping generated by the registration between the first scan acquired before contrast administration and the fourth scan acquired after contrast administration is applied to align the first acquisition with the fourth acquisition, [0025], [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Azar’s teaching of generating a transform/mapping between a pre-contrast and a post-contrast acquisition that is applied to images/distributions to correct for motion between the pre-contrast and post-contrast patient position to Gulani’s disclosure of acquiring a B1 field map that is applied to subsequent acquisitions to correct the B1 field map for motion, to achieve the predictable result of improving image quality by reducing motion artifacts that result from misalignment due to patient movement.
However, Gulani in further view of Azar may not explictly teach to transform the first B1 field map using the determined position change of the person under examination to provide a single movement corrected B1 field map.
However, in the same field of endeavor of magnetic resonance imaging, Castro teaches a magnetic resonance system (3T Philips MR system to employ the MR imaging protocol to record MR signals, 2.1 Subjects and Imaging) and a computer running a program (processing performed using a processor with memory, 4. Discussion);
to record MR signals in a first scan portion for generating a single, first B1 field map (B1- map generated from reference/template acquisition using dual TR strategy, 2. Methods; 2.4. Template based B1 correction);
to determine a position change of the person under examination between the position of the reference acquisition and the position of the subject under examination (transform between the reference/template acquisition and the subject under study acquisition is determined using registration; 2. Methods; 2.4. Template based B1 correction);
to transform the first B1 field map using the determined position change of the person under examination to provide a single movement-corrected B1 field map (transform is applied to the B1 map to align the B1- map to the position of the subject under study; 2. Methods; 2.4. Template based B1 correction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Castro’s teaching of correcting a B1 map generated from an initial acquisition using a transform to align the position between the initial acquisition and the subsequent acquisition such that the B1 map is corrected for change in position between the initial and subsequent acquisitions with Gulani in further view of Azar’s teaching of correcting an initial acquisition prior to injecting contrast using a transform to align the position between the initial acquisition and the subsequent acquisition following contrast injection such that the acquisitions are corrected for change in position between the initial acquisition and the subsequent acquisition and correcting the acquisitions using a B1 field map generated from an initial acquisition to achieve the predictable result of improving the speed of acquisition by allowing for an initial B1 field map generated from an initial reference/template acquisition to be applied to each of one or more subsequent acquisitions by aligning the initial B1 map by correcting the initial B1 map for any change in position between the initial acquisition and each of the one or more subsequent acquisitions using a registration transform thereby obviating the need to acquire a new B1 field map for each of the one or more subsequent acquisitions. Castro, 2.4. Template based B1 correction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Castro’s teaching of correcting a B1 map generated from an initial acquisition using a transform to align the position between the initial acquisition and the subsequent acquisition such that the B1 map is corrected for change in position between the initial and subsequent acquisitions with Gulani in further view of Azar’s teaching of correcting an initial acquisition prior to injecting contrast using a transform to align the position between the initial acquisition and the subsequent acquisition following contrast injection such that the acquisitions are corrected for change in position between the initial acquisition and the subsequent acquisition and correcting the acquisitions using a B1 field map generated from an initial acquisition to achieve the predictable result of improving the speed of acquisition by allowing for an initial B1 field map generated from an initial reference/template acquisition to be applied to each of one or more subsequent acquisitions by aligning the initial B1 map by correcting the initial B1 map for any change in position between the initial acquisition and each of the one or more subsequent acquisitions using a registration transform thereby obviating the need to acquire a new B1 field map for each of the one or more subsequent acquisitions. Castro, 2.4. Template based B1 correction.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gulani in further view of Azar in further view of Castro as applied to claims 1 and 3, respectively, above, and further in view of Rincon et al. (“Free breathing motion-robust cardiac B1+ mapping at 3.0T based on DREAM” 2017), hereinafter “Rincon.”

Regarding claim 4, Gulani discloses contrast administration (“The patient has a new HCC lesion after treatment, which is visible in the post-contrast image 2300 acquired at the arterial phase 20 s after contrast injection” [0061]); and 
wherein the movement change of the person under examination is determined from a difference of the position of the person under examination at the first time and the second time (“The navigator data is used to determine if the MRF data acquired by acquisition modules 2516 should be accepted or rejected based on whether the acquired MRF data within each segment 2506, 2508 meets a predetermined condition. For example, the predetermined condition may relate to a parameter that defines an acceptable level of patient respiratory motion. Thus, the navigator module 2510 may be used to reduce MRI artifacts (e.g., ghosting, blurring, and image misregistration) within the abdomen that are induced by patient respiratory motion” [0142]).
However, Gulani does not disclose the position of the person under examination before the contrast medium administration is determined based on the first B1 field map of the person under examination; and the second time period occurs after contrast administration.
However, in the same field of endeavor of contrast enhanced MR imaging, Azar teaches the position of the person under examination before the contrast medium is determined based on the first acquisition of the person under examination (localizer MR imaging sequence 206 in the absence of contrast provides orientation of patient, [0027], Figure 2); and
wherein the position change of the person under examination is determined from a difference of the position of the person under examination before and after the contrast medium administration (rigid or non-rigid registration process to generate a transformation/mapping between the first scan acquired before contrast administration and the fourth scan acquired after contrast administration, [0025], [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Azar’s teaching of generating a transform/mapping between a pre-contrast and a post-contrast acquisition that is applied to images/distributions to correct for motion between the pre-contrast and post-contrast patient position to Gulani’s disclosure of acquiring a B1 field map that is applied to subsequent acquisitions to correct the B1 field map for motion, to achieve the predictable result of improving image quality by reducing motion artifacts that result from misalignment due to patient movement.
However, Gulani in further view of Azar may not explictly teach the position of the person under examination is determined based on the first B1 field map of the person under examination.
However, in the same field of endeavor of quantitative magnetic resonance, Rincon teaches the position of the person under examination at the first time is determined based on the first B1 field map of the person under examination (“Ten repeated single-shot B maps were acquired to study reproducibility in free breathing and breath-held positions (inhale and exhale). Native STE and FID echoes which are used to derive B maps, were registered and combined to obtain motion insensitive B1* maps with higher SNR.” Materials and Methods).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gulani’s disclosure of improving the homogeneity of the MRF via a B1 field map and performing motion compensation for movement between acquisitions with Rincon’s teaching of performing motion compensation of the B1 field map for movement between acquisitions to achieve the predictable result that “an accurate knowledge of variations of the transmitted RF field (B1*)” by correcting the B1 field map for motion “allows [for] motion artifact-free mapping” and is “expected to improve robustness to respiratory motion.” (Rincon, Synopsis and Rincon, Discussion).

Regarding claim 8, Gulani discloses contrast administration (“The patient has a new HCC lesion after treatment, which is visible in the post-contrast image 2300 acquired at the arterial phase 20 s after contrast injection” [0061]); and 
wherein the movement change of the person under examination is determined from a difference of the position of the person under examination at the first time and the second time (“The navigator data is used to determine if the MRF data acquired by acquisition modules 2516 should be accepted or rejected based on whether the acquired MRF data within each segment 2506, 2508 meets a predetermined condition. For example, the predetermined condition may relate to a parameter that defines an acceptable level of patient respiratory motion. Thus, the navigator module 2510 may be used to reduce MRI artifacts (e.g., ghosting, blurring, and image misregistration) within the abdomen that are induced by patient respiratory motion” [0142]).
However, Gulani does not disclose the position of the person under examination before the contrast medium administration is determined based on the first B1 field map of the person under examination; and the second time period occurs after contrast administration.
However, in the same field of endeavor of contrast enhanced MR imaging, Azar teaches the position of the person under examination before the contrast medium is determined based on the first acquisition of the person under examination (localizer MR imaging sequence 206 in the absence of contrast provides orientation of patient, [0027], Figure 2); and
wherein the position change of the person under examination is determined from a difference of the position of the person under examination before and after the contrast medium administration (rigid or non-rigid registration process to generate a transformation/mapping between the first scan acquired before contrast administration and the fourth scan acquired after contrast administration, [0025], [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Azar’s teaching of generating a transform/mapping between a pre-contrast and a post-contrast acquisition that is applied to images/distributions to correct for motion between the pre-contrast and post-contrast patient position to Gulani’s disclosure of acquiring a B1 field map that is applied to subsequent acquisitions to correct the B1 field map for motion, to achieve the predictable result of improving image quality by reducing motion artifacts that result from misalignment due to patient movement.
However, Gulani in further view of Azar may not explictly teach the position of the person under examination is determined based on the first B1 field map of the person under examination.
However, in the same field of endeavor of quantitative magnetic resonance, Rincon teaches the position of the person under examination at the first time is determined based on the first B1 field map of the person under examination (“Ten repeated single-shot B maps were acquired to study reproducibility in free breathing and breath-held positions (inhale and exhale). Native STE and FID echoes which are used to derive B maps, were registered and combined to obtain motion insensitive B1* maps with higher SNR.” Materials and Methods).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gulani’s disclosure of improving the homogeneity of the MRF via a B1 field map and performing motion compensation for movement between acquisitions with Rincon’s teaching of performing motion compensation of the B1 field map for movement between acquisitions to achieve the predictable result that “an accurate knowledge of variations of the transmitted RF field (B1*)” by correcting the B1 field map for motion “allows [for] motion artifact-free mapping” and is “expected to improve robustness to respiratory motion.” (Rincon, Synopsis and Rincon, Discussion).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gdaniec et al. (U.S. Pub. No. 2017/0027472) and Gjesdal (U.S. Pub. No. 2014/0039300) disclose generating a transformation between a pre-contrast and post-contrast MR acquisition and applying this transformation to the first pre-contrast MR acquisition to correct for patient motion before and after contrast administration. 
Behrenbruch et al. (U.S. Pub. No. 2004/0167395) discloses performing motion compensation using images acquired before and after contrast administration for dynamic contrast examination magnetic resonance imaging (DCE-MRI).
	Kohler et al. (U.S. Pub. No. 2016/0146908) discloses performing motion compensation on the B1 field map using images acquired at a first and second time for use in quantitative magnetic resonance imaging.
	Grodzki et al. (U.S. Pub. No. 2016/0059041) discloses performing magnetic resonance fingerprinting using motion compensation to generate a fingerprint parameter field map.
Grodzki et al. (U.S. Pub. No. 2016/0061922) discloses performing magnetic resonance fingerprinting using motion compensation and contrast enhancement to generate a fingerprint parameter field map.
Grodziki et al. (U.S. Pub. No. 2016/0097830) discloses performing magnetic resonance fingerprinting using motion compensation to generate a fingerprint parameter field map. 
	Grodziki et al. (U.S. Pub. No. 2016/091591) discloses performing magnetic resonance fingerprinting using motion compensation to generate a fingerprint signal distribution map.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793